Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The inventions are independent or distinct, each from the other because: Inventions “Method for measuring a profile of a surface”  and the “apparatus” claims: “Depth Measurement Apparatus” (claim 8) and “An Apparatus” (claim 1) (rotor frame + Depth measurement)  and (an apparatus) (claim 13) are related as process and apparatus(s) for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus claims are capable of performing a materially different processes/methods and the method claim is possible by another different apparatus than the apparatus claims. 
	Method claims (20-22) is performed by a materially different apparatus in that step (f) of claim 20 recites repairing of the structure. None of the apparatus(s) claim/recite any sort of repair system/capability and further method claim 20 doesn’t even explicitly require that the “repair” step is performed by the uav, for example a second uav/vehicle could come and repair the area, a person could come repair the system, etc. As such the method would be performed by a materially different apparatus which includes a surface repair system, further this repair system isn’t even required to be part of the UAV with the profilometer, for example a second uav/different vehicle could perform the repair. Further a UAV with a profilometer doesn’t implicitly/inherently require the structure of the apparatus(s) as claimed to perform the task as such an apparatus could perform the method as claimed without the claimed structure(s) of the apparatus (i.e. the first and second frame of claim 1, the movement/structure of claim 8). In short even if a piece of hypothetical prior art taught literally every structure as claimed by the apparatus claims it could still not teach a repairing step nor would it inherently render obvious a repairing step/components.
	Currently the apparatus(s) can all perform materially different processes than the method claim in that none of them perform a repairing step/component as such they could be used to inspect and create a 3D model of the surface/structure. Further none of the apparatus(s) require a uav (excluding claim 13+19) as even though some of them recite a plurality of motor(s) + rotor(s) these two components don’t inherently make/form a UAV. As while rotor(s) can be rotor blades such a propellers (implicitly teaching a flying craft) they can also be part of a wheel/track drive system (i.e. a ground vehicle could/would have motors and rotors) as such a vehicle driving long the ground using the apparatus to measure the road would being using the apparatus to perform a function materially different than the claimed method.
	In short, claim 20 currently recite an inspection and repair method whereas the apparatus claims currently only recite inspection apparatuses as such they could perform methods which only purely inspect a structure with no repairing of the structure. This repair step implicitly requires a materially different structure of a vehicle/device which is capable of repairing a surface which requires components/functions that aren’t part of a profilometer in terms of structure/purpose. Nor would the inspection function/structures render obvious (or implicitly require) a repairing step/structure.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The addition of the “repairing” step/function of the method claims would require additional search terms and strings include (repair or patch or fill-in or smooth or heal or spray) to find art which includes the repairing of a surface.
The “apparatus” claims would require searching to many different vehicle types beside uav(s) (example submersible craft, ground vehicles)
E.g. the method claim would be limited to B64C39/024 (remote controlled aircraft for special uses)
Whereas the apparatus claims would also require searching: 
G05D 2201/0207 (Unmanned ground vehicles for inspecting or visiting an area)
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661